i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00535-CV

                                    IN RE Stanley Owen JONES, JR.


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 25, 2009, relator filed a petition for writ of mandamus and a motion for temporary

relief. The court has considered relator’s petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM




          … This proceeding arises out of Cause No. 2009-CI-10976, styled In the Interest of I.M.J., pending in the
           1

131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding. However, the challenged
order was issued by the Honorable Michael Peden, presiding judge of the 285th Judicial District Court, Bexar County,
Texas.